Citation Nr: 0817892	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  97-23 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange.  

2.  Entitlement to an initial rating in excess of 40 percent 
for service-connected degenerative arthritis and degenerative 
disc disease, lumbar spine, with exostoses.  

3.  Entitlement to a compensable rating for service-connected 
postoperative right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1963 to October 
1974, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 1997, the RO denied a claim for service 
connection for skin cancer, to include as due to exposure to 
Agent Orange, and denied a claim for a compensable rating for 
service-connected postoperative right inguinal hernia.  In 
May 2002, the RO granted service connection for a lumbar 
spine disorder, evaluated as 40 percent disabling.   

In December 2000, the veteran was afforded a videoconference 
hearing.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War and is presumed to have been exposed to 
herbicides.  

2.  The veteran does not have skin cancer due to any incident 
or event in active military service.  

3.  The veteran's degenerative arthritis and degenerative 
disc disease, lumbar spine, with exostosis, is productive of 
complaints of pain, and some limitation of motion, but not 
pronounced intervertebral disc syndrome with persistent 
symptoms to the required degree, incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, or ankylosis.  

4.  The veteran's postoperative right inguinal hernia is not 
shown to be productive of a postoperative recurrent hernia 
that is readily reducible and well supported by truss or 
belt.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred as a result of 
service, to include as due to exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an initial evaluation in excess of 40 
percent for service-connected degenerative arthritis and 
degenerative disc disease, lumbar spine, with exostoses have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).  

3.  The criteria for a compensable disability evaluation for 
postoperative right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

The veteran's discharge (DD Form 214) shows that his awards 
include the Combat Action Ribbon.  In addition, the Board 
notes that service connection is currently in effect for 
post-traumatic stress disorder, based on combat-related 
stressors in Vietnam.  Therefore, service in Vietnam is 
established, and the veteran is presumed to have been exposed 
to herbicides.  See 38 C.F.R. § 3.307(a)(6).  

The veteran's service medical records do not show any 
relevant treatment.  An interim examination report, dated in 
October 1967, and the veteran's separation examination 
report, dated in October 1974, show that his skin was 
clinically evaluated as normal, providing some evidence 
against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1974 and 2007.  This 
evidence includes a VA progress note, dated in December 1989, 
which shows that the veteran received treatment for skin 
symptoms.  This report notes previous treatment for skin 
symptoms on the face and arms in October 1988, that there was 
no previous history of skin cancer, that the veteran now had 
a painful spot on his nose, and a papule on the left lower 
eyelid, and contains notations of AK (actinic keratosis) and 
seborrheic keratois of the right upper arm.  

A VA hospital report, dated in January 1989, notes a history 
of basal cell carcinoma on the hands and face.  VA progress 
notes, dated beginning in 1991 show a number of treatments 
for skin symptoms, with notations of actinic keratosis of the 
arms, hands, ears, neck, and/or nose.  Pathology reports, 
dated between 1991 and 2001 note tissue samples from the left 
lower eyelid, left cheek, left scapula, right temple, right 
forehead, and right scalp, showed basal cell carcinoma.  
Basal cell carcinoma was again noted in several reports, 
dated between 2003 and 2004.  None of these reports indicates 
a disorder associated with service or a presumptive service 
connected condition based on herbicide exposure, providing 
evidence against this claim.

A VA Agent Orange protocol examination report, dated in June 
1997, contains diagnoses noting "basal cell carcinoma of the 
right temple and unstated area," squamous cell carcinoma in 
situ of the left scapular area.  

A VA skin examination report, dated in October 2001, shows 
that the examiner stated that he was not aware of any direct 
relationship between Agent Orange exposure and basal cell 
carcinomas of the skin, and that to the best of his knowledge 
Agent Orange exposure is not related to skin cancer.  He 
noted that the veteran had light-colored eyes and very 
lightly pigmented skin, and light hair, and that his 
constitutional makeup was typically subject to actinic 
keratoses.  He concluded that the veteran's problem was 
related to sun exposure and his light pigmentation, which the 
Board finds provides more evidence against this claim as it 
indicates a reason for the disorders cited that is not 
connected to herbicide exposure.   

A VA skin examination report, dated in November 2004, shows 
that the veteran reported a history of "skin cancers dating 
to 1968."  The report contains diagnoses of multiple 
squamous cell carcinoma, with surgical excision, basal cell 
carcinomas, multiple, status post cryotherapy or burning off 
of the lesions with residual scars, and actinic keratoses of 
the arms.  The examiner indicated that the veteran's basal 
cell carcinomas were not related to his service, or to 
exposure to Agent Orange or any other herbicide, providing 
more evidence against this claim.  

A VA skin examination report, dated in August 2005, shows 
that the veteran reported a history of "skin cancer dating 
back to 1968."  He reported having as many as 200 of these, 
and that he had had 10 or 12 operations to remove them.  The 
examiner noted that the histological reports indicated the 
presence of both squamous cell carcinoma, and basal cell 
carcinoma.  The examiner stated that it was less likely than 
not that the patient 's basal cell carcinoma, or squamous 
cell carcinoma, and/or their residuals, are related to active 
service, including exposure to Agent Orange, or that they 
preexisted service and were aggravated thereby.  He 
explained, in part, that the veteran did not complain of skin 
problems upon discharge from service, that Agent Orange does 
not cause either basal cell carcinoma, or squamous cell 
carcinoma, and that, "There is no clinical or other 
objective data to confirm that this patient's problems are 
due to Agent Orange or caused by or aggravated by his 
military service."    

Such a medical opinion provides more evidence against this 
claim.

The claims files also include a decision of the Social 
Security Administration (SSA), dated in March 1999, and the 
SSA's supporting documentation.   The evidence shows that the 
veteran was determined to be disabled as of May 1985, with a 
primary diagnosis of coronary artery disease.  No secondary 
diagnosis was listed.  

With regard to service connection on a direct basis, the 
veteran's service medical records do not show any relevant 
treatment, and his October 1974 separation examination report 
shows that his skin was clinically evaluated as normal.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, the earliest indication 
of skin cancer comes in 1988, which is about 13 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence to show 
that either basal cell carcinoma, or squamous cell carcinoma 
is related to his service.  In this regard, the only 
competent opinions are found in the October 2001, November 
2004, and August 2005 VA examination reports, all of which 
indicate that the veteran's basal cell carcinoma, and 
squamous cell carcinoma, are not related to his service, and 
are not related to exposure to herbicides during service.  
Combee.  With regard to the possibility of service connection 
on a presumptive basis, although the veteran is shown to have 
served in Vietnam, and is therefore presumed to have been 
exposed to Agent Orange, the applicable law does not include 
either basal cell carcinoma, or squamous cell carcinoma, as a 
condition for which presumptive service connection may be 
granted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  Furthermore, there is no 
competent evidence of either basal cell carcinoma, or 
squamous cell carcinoma, that was manifest to a compensable 
degree within one year of separation from active duty 
service, such that service connection for a skin tumor is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation (for example, as in this case, ringing in the 
ears).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that skin 
cancer was caused by service many years ago, to include as 
due to exposure to Agent Orange.  In this case, when the 
veteran's service medical records are considered (which do 
not show any relevant treatment), and his post-service 
medical records are considered (which indicate that the 
claimed condition began many years after service, and which 
do not contain competent evidence of a nexus between skin 
cancer and the veteran's service, to include as due to 
exposure to Agent Orange), the Board finds that the medical 
evidence outweighs the veteran's contentions.  

The veteran asserts that he is entitled to an initial 
evaluation in excess of 40 percent for his service-connected 
low back disability, and a compensable rating for his 
service-connected postoperative bilateral inguinal hernia.  

The Board notes that in July 2007, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
with an effective date of October 11, 2006.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's service medical records 
show that in December 1972, he was treated for low back pain 
after he fell onto the edge of a chair.  The impression was 
low back strain.  His separation examination report, dated in 
October 1974, showed that his spine was clinically evaluated 
as normal.  As for the post-service medical evidence, a VA X-
ray report for the lumbar spine, dated in April 1995, notes 
that curvature and alignment were within normal limits, with 
average height of vertebral bodies, and narrowing of the L4 
and L5 disc spaces.  The results were noted to be consistent 
with degenerative disc disease.  There is no other relevant 
medical evidence dated prior to the effective date for 
service connection.  

In May 2002, the RO granted service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
40 percent disabling, with an effective date for service 
connection of February 12, 1997.  The veteran appealed the 
issue of entitlement to an increased initial rating in excess 
of 40 percent.  In July 2005, the RO granted service 
connection for post-traumatic degenerative arthritis and 
exostoses of the lumbar spine, with an effective date for 
service connection of February 12, 1997, and properly 
combined the evaluation for this disorder with the veteran's 
degenerative disc disease of the lumbar spine.  See 38 C.F.R. 
§ 4.14 (2007).  

With regard to the low back disability, the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection.  In such a case, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is warranted for: 
Intervertebral disc syndrome, severe; recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  

The medical evidence for consideration consists of VA 
reports, dated between February 1997 and 2007.  This evidence 
includes a VA examination report, dated in June 1997, which 
shows that the veteran complained of back pain.  On 
examination, he had forward flexion to 90 degrees, extension 
to 35 degrees, 40 degrees of lateral flexion, and rotation to 
35 degrees.  The relevant diagnosis was history of lumbar 
arthritic changes with good range of motion, but with pain.  
An associated X-ray report for the lumbar spine notes that 
curvature and alignment were within normal limits, with 
average height of vertebral bodies, narrowing of the L5 disc 
space with vacuum phenomenon, and osteophytes and lesser 
narrowing at L4.  The results were noted to be consistent 
with degenerative disc disease.  

A VA examination report, dated in October 2001, complaints of 
sciatica, gluteal muscle pain.  Deep tendon reflexes were 
noted to be hyperactive and consistent with repeated use of 
alcohol.  On examination, ankle jerks were sluggish.  He 
could stand on his toes and walk on his toes, and his heels, 
without significant pain.  Forward flexion was to 15 degrees, 
and extension was to three degrees, with eight degrees of 
side-bending, and 10 degrees of shoulder twisting.  There was 
high-grade 4+ paraspinous muscle spasm on side-bending and 
twisting.  There was some evidence of radiculitis at the L5-
S1 nerve root.  The examiner indicated that the veteran's low 
back condition was not consistent with his reported 
profession of a mechanic, and which reportedly involved 
handling large motors.  

A VA spine examination report, dated in November 2004, shows 
that the veteran complained of severe back pain that radiated 
into both legs.  He denied any associated incontinence.  The 
examiner noted that he did not wear a back brace, or use a 
cane, and that he did not have a limp.  Deep tendon reflexes 
were 3/4 at the knees, and 2/4 at the ankles.  Sensation was 
normal.  The back had 120 degrees of flexion, 25 degrees of 
extension, 30 degrees of lateral movement, bilaterally, and 
70 degrees of rotary movement, bilaterally.  The relevant 
impression was degenerative disc disease of the lumbar spine 
with back pain, moderate disability, no seeming progression.  
The examiner noted that the veteran was not limited in terms 
of walking for any distance, and that there was no additional 
limitation with repetitive use, or flare-ups.  There was no 
evidence of painful motion, no spasm, no weakness, and no 
tenderness.  He further stated that the veteran's 
degenerative disc disease did not involve the muscles or the 
nerves, and that it involved only the joint structures.  
There was no weakened movement, excessive fatigability, or 
incoordination, and no complaints of pain with range of 
motion.  The examiner stated that the severity of his low 
back problem would not affect his ability to perform average 
employment. 

A VA progress note, dated in October 2005, notes that the 
veteran complained of back pain, and that he reported that he 
used Naproxen and Tylenol daily.  On examination, there was 
decreased range of motion due to pain (specific degrees of 
motion were not listed).  Gait was normal.  Sensation was 
intact in the bilateral lower extremities, and strength was 
3/5.  The report indicates that his pain medication was 
increased.  

A VA spine examination report, dated in December 2006, shows 
that the veteran complained of "almost constant" back pain 
that occasionally radiated down his left leg.  He denied 
numbness, and asserted that he used a wheelchair due to back 
pain.  The report notes that there was no additional 
limitation with flare-ups.  He complained that his back 
symptoms interfered with daily activities, especially 
standing, walking, kneeling and stooping.  He denied fecal 
and urinary incontinence.  He complained that he had four to 
five incapacitating episodes in the past year, that lasted 
one to two days.  He denied a history of back surgery.  He 
asserted that he used Tylenol twice a day, and that he was 
receiving methadone from VA pain clinic.  A magnetic 
resonance imaging (MRI) study reportedly showed multilevel 
degenerative disc disease with a disc protrusion at L4-5 and 
L5-S1 with thecal sac compression at L4 and L5.  On 
examination, the low back had flexion to 60 degrees, with 
pain at 40 degrees, extension to 20 degrees, with pain at ten 
degrees, left and right lateral flexion to 20 degrees, with 
pain at ten degrees, and left and right lateral rotation to 
25 degrees, with pain beginning at 20 degrees.  There was no 
weakness, fatigue, or incoordination.  There was a slight 
loss of pinprick sensation at the thighs.  Leg strength was 
3+ to 4+/5.  He had normal motor skills, no muscle atrophy, 
and no muscle spasms.  Gait was altered favoring both legs 
and the back.  He had difficulty getting up from a seated 
position, and getting out of bed.  There was no additional 
loss of range of motion with repetitive movements.  The 
impression was multilevel degenerative disc disease with disc 
protrusion at L4-5 and L5-S1 with thecal sac compression at 
L4 and L5, severe disability, with chronic low back pain.  

A VA examination report, dated in May 2007, shows that the 
veteran complained of constant, daily low back pain, that 
sometimes radiated down the left leg.  He denied leg 
numbness.  He stated that his low back pain was aggravated by 
standing, walking, and sitting for a long period of time.  He 
indicated that he used a cane and a wheelchair.  The report 
notes that there was no additional limitation with flare-ups, 
and that he denied urinary or fecal incontinence.  He 
asserted that he had had two incapacitating episodes in the 
last year, lasting three to four hours.  He asserted that he 
could only walk 15 yards before he got tired.  The report 
indicates that he was neurologically intact.  The lumbar 
spine was noted to have normal curvature and no deformities, 
with flexion to 45 degrees, extension to 10 degrees, right 
lateral flexion to 10 degrees, left lateral flexion to 20 
degrees, right lateral rotation to 10 degrees, and left 
lateral rotation to 25 degrees.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  There 
was no additional loss of range of motion with repetitive 
movement.  Deep tendon reflexes were 3+ and equal in the 
bilateral lower extremities.  There was normal pinprick 
sensation, and normal strength and motor skills.  There was 
no muscle atrophy, or muscle spasm.  The relevant diagnosis 
was multilevel degenerative disc disease of the lumbar spine 
with disc protrusion at L4-5, L5-S1, with thecal sac 
compression at L4-L5 without crowding of the spinal roots, 
neuroforaminal stensosis at L5-S1 on the right, and chronic 
low back pain with decreased range of motion.  

The Board finds that an increased initial rating is not 
warranted.  The evidence shows that the veteran's low back 
disability is productive of complaints of pain, some 
limitation of motion, and some evidence of radiculitis at the 
L5-S1 nerve root.  Muscle spasm were noted on VA examination 
in October 2001.  However, muscle spasms were not among the 
findings in subsequent reports, and overall, the evidence 
shows that he has no less than 3/4 strength in the lower 
extremities, with no weakness, fatigue, or incoordination, or 
additional loss of range of motion with repetitive movement, 
normal pinprick sensation, normal strength and motor skills, 
and no muscle atrophy, or muscle spasm.  To the extent that 
he has reported he uses a cane and a wheelchair, he is shown 
to have significant disorders of the heart and respiratory 
systems, for which service connection is not currently in 
effect.  Specifically, he is shown to have chronic 
obstructive pulmonary disease, and coronary artery disease.  
There is no evidence to show that physicians have determined 
that his low back symptoms require the use of either a cane 
or a wheelchair.  In summary, the evidence is insufficient to 
show that the veteran's low back disability is productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
The Board therefore finds that overall, the evidence does not 
show that the veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 60 percent under DC 5293, and that the 
preponderance of the evidence is against a 60 percent 
evaluation.  

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under DC 5285 (as in effect prior to September 26, 2003), 
when evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

Under 38 C.F.R. § 4.71a, 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  

In this case, there is no competent evidence to show that the 
veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The ranges of motion in the lumbar spine 
have previously been noted.  Accordingly, a rating in excess 
of 40 percent is not warranted under DC's 5285 or 5286.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 23, 2002, and 
September 26, 2003 (i.e., the effective dates of the new 
regulation).

Therefore, the Board has addressed whether: (1) the veteran 
is entitled to a higher initial rating under the old 
criteria, and will now discuss (2) whether, for the period on 
and after September 23, 2002, and September 26, 2003, as 
appropriate, the veteran is entitled to a higher rating under 
the new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33,421 (2000).  

Under DC 5293 (as in effect September 23, 2002), a 60 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5293 (as in effect September 23, 2002) or 
DC 5243 (as in effect September 26, 2003), the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  In this case, 
there is no competent evidence to show ankylosis of the 
spine.  With regard to intervertebral disc syndrome, as 
previously stated, there are no findings of muscle spasm 
since 2001, and there is no evidence to show that a physician 
ordered bed rest for his low back symptoms.  He does not 
appear to have received a formal diagnosis of intervertebral 
disc syndrome.  Furthermore, the aforementioned findings as 
to strength, neurological functioning, and functional loss, 
are not consistent with a higher initial evaluation.  
Accordingly, the evidence is insufficient to show that his 
symptoms are productive of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, and the Board finds that the criteria for a rating in 
excess of 40 percent have not been met under the General 
Rating Formula for intervertebral disc syndrome.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
rating in excess of 40 percent for the veteran's low back 
disability have not been met under DC 5293 (as in effect 
September 23, 2002) or under Diagnostic Codes 5237, 5242, and 
5243 (as in effect September 26, 2003).  

With regard to the history of the postoperative right 
inguinal hernia, see 38 C.F.R. § 4.1, the veteran's service 
medical records show that in late 1973, he was treated for a 
right inguinal hernia.  The veteran's separation examination 
report, dated in October 1974, notes that he had a right 
inguinal hernia that needed repair.  The post-service medical 
records include a November 1974 VA hospital report which 
shows that the veteran was noted to have a right inguinal 
hernia, and a dilated external ring of the left inguinal 
canal, and that he underwent a bilateral inguinal 
herniorrhaphy.  An April 1988 VA examination report noted 
that the veteran reported a return of his left inguinal 
hernia in 1978, and, "He states that he has had no trouble 
since."  The diagnoses (inconsistently) noted a return of 
the right inguinal hernia.  

In a rating decision, dated in October 1975, the RO granted 
service connection for a right inguinal hernia, 
postoperative, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005).  

In February 1997, the veteran filed a claim for a compensable 
rating.  In September 1997, the RO denied the claim.  The 
veteran has appealed.  

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is for assignment under Diagnostic Code 
7338 where there is postoperative recurrence of the hernia 
that is easily reducible and well supported by truss or belt.  
The note that follows provides for an additional 10 percent 
for bilateral involvement provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent only, added for the 
second hernia, if the latter is of compensable degree.  

The medical evidence dated during the time period in issue is 
in the form of VA progress notes, dated between 1996 and 
2007, and VA examination reports, dated in 2001, 2004, and 
2007.  None of the VA progress notes contain findings of a 
recurrent hernia.  

A VA examination report, dated in October 2001, shows that 
the veteran reported that he had not had any additional 
surgery following his 1974 herniorrhaphy.  He reported a left 
hernia repair in 1978, with no complications, and no 
recurrence.   On examination, there was solid healing on the 
left with no bulge and no recurrent hernia.  On the right, 
there was no demonstrable recurrent hernia, but there was a 
"very slight bulge" on coughing at the level of the right 
inguinal ring.  The veteran indicated that it never becomes 
larger, and that he has never had intra-abdominal contents 
extrude through it.  He complained that it hurt upon lifting 
15 pounds.  The examiner concluded that the veteran did not 
have a demonstrable right recurrent inguinal hernia, and that 
the veteran's slight bulge at the level of the right inguinal 
ring was not a hernia, providing highly probative evidence 
against this claim.  

A VA examination report, dated in November 2004, shows that 
the veteran reported that he had no symptoms on his left 
side, although he had occasional minimal left inguinal pain 
that was not progressive.  On examination, there was no gross 
evidence of a recurrence of his hernia on either the right or 
the left.  

A VA examination report, dated in May 2007, shows that there 
were no findings of a recurrence of his hernia on either the 
right or the left, and no relevant diagnosis.  

The Board finds that the claim must be denied.  There is no 
current evidence of an inguinal hernia.  Clinical records 
consistently show that there has been no recurrence since the 
veteran's surgery in 1974.  Accordingly, the criteria for a 
compensable rating under DC 7338 are not shown to have been 
met, and the claim must be denied.  

In deciding the veteran's increased evaluation claim for his 
postoperative right hernia, the Board has considered the 
determination in Hart v Mansfield, 21 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the veteran is not entitled to additional 
increased compensation at any time within the appeal period.  
The Board therefore finds that the evidence is insufficient 
to show that the veteran had a worsening of the disability in 
issue, such that an increased evaluation is warranted.    

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

With regard to the service connection claim, and the claim 
for an increased rating for postoperative right inguinal 
hernia, the RO's September 1997 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, in May 2001, November 2004, and October 2006, 
letters were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and 
although the May 2001 letter may not have been sufficient 
under Pelegrini, the contents of the November 2004, and 
October 2006 letters fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, 
after the October 2006 letter was sent, the claims were 
readjudicated and in December 2007 a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  

With regard to the claim for an initial evaluation in excess 
of 40 percent for the veteran's low back disability, during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in May 2002, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of May 2002.  Any error 
in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decision in May 2002, the March 2003 statement of the case, 
and the supplemental statements of the case in September and 
November of 2005, and December 2007.  The veteran was 
afforded a hearing in December 2000, and in March 2008, he 
was advised that he may receive another hearing.  However, he 
did not request one.  

With regard to the claims for service connection, and an 
increased rating for postoperative right inguinal hernia, no 
further notice is needed as to any disability rating or 
effective date matters.  Dingess/Hartman v. Nicholson.  The 
veteran was afforded sufficient notice in the October 2006 
VCAA letter, and in any event, since the claims have been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.  

With regard to the claim for a compensable rating for 
postoperative right inguinal hernia , the VCAA notices did 
not discuss the criteria for an increased rating, thus, the 
VCAA duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the increased rating claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and the veteran has 
stated that he has no further evidence to submit.  Id.  
Specifically, as noted below, the RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records, and SSA records.  The veteran has 
been afforded three VA examinations.  In a statement, 
received in December 2007, the veteran indicated that he had 
no additional evidence to submit, and that he desired to have 
the adjudication of his appeal expedited.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records, and SSA records.  Finally, the 
veteran has been afforded VA examinations, and an etiological 
opinion has been obtained with regard to the claim for 
service connection.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for skin cancer is denied.  

An initial rating in excess of 40 percent for service-
connected degenerative arthritis and degenerative disc 
disease, lumbar spine, with exostosis, is denied.  

A compensable rating for service-connected postoperative 
right inguinal hernia is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


